  Case: 1:16-cv-04945 Document #: 232 Filed: 04/12/19 Page 1 of 3 PageID #:3464



                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

STUDENTS AND PARENTS FOR
PRIVACY, a voluntary unincorporated                   Case No. 1:16-cv-04945
association; and VICTORIA WILSON,

       Plaintiffs,                               The Honorable Jorge L. Alonso

       vs.

SCHOOL DIRECTORS OF
TOWNSHIP HIGH SCHOOL
DISTRICT 211, COUNTY OF COOK
AND STATE OF ILLINOIS,

       Defendants,

       and

STUDENTS A, B, and C, by and
through their parents and legal
guardians Parents A, B, and C, and the
ILLINOIS SAFE SCHOOLS
ALLIANCE,
       Intervenor-Defendants.



                          Plaintiffs’ Notice of Dismissal

      As no answer nor motion for summary judgment has been served by the

opposing parties in this case, Plaintiffs respectfully notify the Court that they have

voluntarily dismissed the instant case pursuant to Fed. R. Civ. P. 41(a)(1).




                                            1
  Case: 1:16-cv-04945 Document #: 232 Filed: 04/12/19 Page 2 of 3 PageID #:3465



Respectfully submitted this 12th day of April, 2019.



                                       By: /s/ Gary S. McCaleb
THOMAS L. BREJCHA, IL 0288446              GARY S. MCCALEB, AZ 018848*
PETER BREEN, IL 6271981                    JEANA HALLOCK, AZ 032678*
THOMAS OLP, IL 3122703                     ALLIANCE DEFENDING FREEDOM
THOMAS MORE SOCIETY                        15100 N. 90th Street
19 S. La Salle Street, Suite 603           Scottsdale, Arizona 85260
Chicago, Illinois 60603                    (480) 444-0020
(312) 782-1680                             (480) 444-0028 Fax
(312) 782-1887 Fax                         gmccaleb@adflegal.org
tbrejcha@thomasmoresociety.org             jhallock@adflegal.org
pbreen@thomasmoresociety.org
tolp@thomasmoresociety.org                  J. MATTHEW SHARP, GA 607842*
                                            ALLIANCE DEFENDING FREEDOM
                                            1000 Hurricane Shoals Road NE
                                            Suite D-1100
                                            Lawrenceville, Georgia 30043
                                            (770) 339-0774
                                            (770) 339-6744 Fax
                                            msharp@adflegal.org

                                            DOUGLAS G. WARDLOW, AZ 032028*
                                            14033 Commerce Avenue NE
                                            #300-310
                                            Prior Lake, Minnesota 55372
                                            (612) 840-8073
                                            dwardlowlaw@gmail.com

                                            *Admitted Pro Hac Vice

                               Attorneys for Plaintiffs




                                            2
  Case: 1:16-cv-04945 Document #: 232 Filed: 04/12/19 Page 3 of 3 PageID #:3466




                             CERTIFICATE OF SERVICE

      I hereby certify that on April 12, 2019, I electronically filed the foregoing with

the Clerk of the Court for the United States District Court for the Northern District

of Illinois by using the CM/ECF system. I certify that all participants in the case are

registered CM/ECF users and that service will be accomplished by the CM/ECF

system.

                                        By: /s/ Gary S. McCaleb
                                            GARY S. MCCALEB
                                            Attorney for Plaintiffs




                                             3
